                  Case 4:20-cv-01114-HSG Document 27 Filed 05/12/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Michael Anthony Goto                                         4:20-cv-01114-HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   Whelan Security of California, Inc.             )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Neal F. Perryman                      , an active member in good standing of the bar of
 9    State of Missouri            , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Whelan Security of California, Inc.          in the
                                                                Kevin D. Sullivan
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Lewis Rice LLC, 600 Washington Ave., Ste.           Epstein Becker & Green, P.C., 1925 Century
14    2500, St. Louis, MO 63101                           Park East, Ste. 500, Los Angeles, CA 90067
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (314) 444-7761                                      (310) 556-8861
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    nperryman@lewisrice.com                             ksullivan@ebglaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 43057        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/30/20                                               Neal F. Perryman
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Neal F. Perryman                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/12/2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                       Case 4:20-cv-01114-HSG Document 27 Filed 05/12/20 Page 2 of 2
2 AO 136 (Rev. 9/98) Certificate of Good Standing



                                       UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF MISSOURI

                                                                       CERTIFICATE OF
                                                                       GOOD STANDING




      I,                        GREGORY J. LINHARES                       , Clerk of this Court,

      certify that Neal F. Perryman                               , Bar # 43057MO                  ,

                             was duly admitted to practice in this Court on

      December 4, 1992                                            , and is in good standing
                                          DATE


                                       as a member of the Bar of this Court.

      Dated at St. Louis, Missouri                                     on April 30, 2020               .
                                                    LOCATION                       DATE




                                                               /s/ Elizabeth A. Kirkland
                                 CLERK                                   DEPUTY CLERK
